Title: From James Madison to Robert R. Livingston, 28 March 1804
From: Madison, James
To: Livingston, Robert R.



Sir
Department of State 28th March 1804
I have the honor to inclose a copy of the memorial of Jeremiah Lawrence and others, complaining of the capture by the French of three vessels belonging to them. It appears that they were engaged in Whaling on the coast of St Domingo, and that tho’ they had nothing on board but the necessary stores and the proceeds of their industry in the voyage, they were seized in a place called Sam Bay at the distance of five leagues from any land and carried to Jacmel under the pretext of their having traded with the revolted negroes of the Island. No trial was held over them, but they and their cargo were nevertheless appropriated to public and private use by the captors.
Should the above facts be substantiated, as the claimants inform me they have done by the transmission of the necessary documents to Mr Skipwith, they will constitute such an instance of aggression against the law of nations and the provisions of the Convention of 1800, as to warrant any interposition you may make in aid of Mr Skipwith. I have the honor to be &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   Lawrence to JM, 15 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:309–10).



   
   On the same day JM also wrote to Nantucket whaling merchant George Hussey (DNA: RG 59, DL, vol. 14; 1 p.) in reply to Hussey’s 28 Feb. 1804 inquiry about this case (not found). JM transmitted a copy of his letter to Livingston so that Hussey might forward it to France himself with another copy of the memorial (Edward Byers, The Nation of Nantucket: Society and Politics in an Early American Commercial Center, 1660–1820 [Boston, 1987], pp. 136, 252).


